OCEAN SPRAY CRANBERRIES, INC.
v.
REFRIGERATED FOOD DISTRIBUTORS, INC.
v.
THERMAL C/M SERVICES, INC., REFRIGERATION DESIGN & SERVICES, INC., WEBBER/SMITH ASSOCIATES, INC., YORK INTERNATIONAL CORPORATION, YORK REFRIGERATION GROUP, FRIGID COIL/FRICK, INC., ADT SECURITY SERVICES, INC., AND ROBINSON ALARM COMPANY
v.
CAR AND DUFF, INC.
PETITION OF: YORK REFRIGERATION GROUP, YORK INTERNATIONAL CORPORATION, FRIGID COIL COMPANY AND FRICK, INC.
No. 32 EAL 2008.
Supreme Court of Pennsylvania, Eastern District.
September 8, 2008.

ORDER
PER CURIAM.
AND NOW, this 8th day of September 2008, the Petition for Allowance of Appeal is denied.